Citation Nr: 1019357	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected straightening of the cervical 
lordosis, due to cervical strain. 

2.  Entitlement to service connection for right knee 
condition. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1992 
and periods of active duty training and inactive duty 
training from May 1996 to April 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board remanded the case in April 2009.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives with regard to the increased rating claimed 
decided herein and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for right knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from March 12, 2002, to July 31, 2005, the 
Veteran's cervical spine disability is manifested by moderate 
limitation of motion, forward flexion to 30 degrees, without 
evidence of muscles spasm, guarding, abnormal gait or 
abnormal spinal contour.

2.  For the period from August 1, 2005, to August 10, 2009, 
the Veteran's cervical spine disability is manifested by no 
more than slight limitation of motion, without evidence of 
muscles spasm or guarding.  

3.  For the period from August 11, 2009, the Veteran's 
cervical spine disability is manifested by moderate 
limitation of motion, forward flexion to 30 degrees, without 
evidence of muscles spasm, guarding, abnormal gait or 
abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent 
for the service-connected cervical spine disability from 
March 12, 2002, the date of claim, to July 31, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003), and Diagnostic Code 5237 (effective on 
September 26, 2003) (2009).  

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected cervical spine disability 
for the period from August 1, 2005, to August 10, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 (effective prior 
to September 26, 2003), and Diagnostic Code 5237 (effective 
on September 26, 2003) (2009).  

3.  The criteria for a disability evaluation of 20 percent 
for the service-connected cervical spine disability for the 
period from August 11, 2009, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5290 (effective prior to September 26, 2003), and 
Diagnostic Code 5237 (effective on September 26, 2003) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Substantially compliant notice was sent in letters dated in 
June 2005, March 2006, April 2008, and June 2008.  The claim 
was readjudicated in supplemental statements of the case 
(SSOC) in June 2005, December 2006, October 2008 and most 
recently in February 2010.  Mayfield, 444 F.3d 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations to assess the 
severity of his disability, and assisted the Veteran in 
obtaining evidence.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 10 percent for his service-connected 
cervical strain disability.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected cervical disorder is 
currently evaluated as 10 percent disabling.  In March 2002, 
the Veteran initiated a claim, indicating that his cervical 
condition worsened.  In the May 2003 rating decision on 
appeal, the RO continued the Veteran's 10 percent disability 
evaluation.  

During the course of the appeal, the regulations pertaining 
to evaluating disabilities of the spine were revised, 
effective September 26, 2003.  67 Fed. Reg. 51,454-58 (August 
27, 2003).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the claim has been 
considered under the earlier and the revised rating criteria, 
and, given the procedural history of this case, the Veteran 
was made aware of the changes.  (See July 2004 statement of 
the case and subsequent SSOCs).  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), for 
evaluation of limitation of motion of the cervical spine, 
slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating 
and severe limitation of motion warrants a 30 percent rating.

The words "slight," "moderate" and "severe," as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  
38 C.F.R. § 4.6. Although the use of similar terminology by 
medical professionals should be considered, it is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104; 38 
C.F.R. §§ 4.2, 4.6.

Although the criteria under DC 5290 was less defined than the 
current criteria, as numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometry.  
See supplementary information, 67 Fed. Reg. 56, 509 (Sept. 4, 
2002).  Therefore, even though pre-2003 regulations did not 
define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria. 

Subsequent to September 26, 2003, disorders of the spine may 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent evaluation is appropriate where there 
is forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is for 
assignment for forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine (30 percent).  Unfavorable ankylosis of the 
entire cervical spine is evaluated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2009).

Under Note (1), associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, DC 5237, Note (2) (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 
(2009).

Discussion

The Veteran underwent a VA examination in March 2003.  At the 
time of the examination, the Veteran reported that he 
experiences pain in his neck between a level five to level 
eight of ten.  The Veteran denied upper extremity weakness or 
numbness, incontinence or paralysis.  

On physical examination of the neck, the Veteran had flexion 
to 30 degrees; extension to 30 degrees; rotation to the right 
and left of 50 degrees; and lateral bending to the right and 
left of 40 degrees.  Muscle strength testing of the deltoids, 
biceps, triceps, wrist flexion and extension, finger 
abduction, flexion and extension were all 5/5.  There was no 
point tenderness over the spinous processes of the cervical 
spine.  X-rays of the cervical spine did not show any 
significant disc narrowing.  There were mild degenerative 
changes.  The examiner diagnosed the Veteran with mechanical 
neck pain.   

The Veteran underwent another VA examination in August 1, 
2005.  At the time, the Veteran reported that his neck 
condition caused intermittent pain several times per day, 
lasting for one to two hours.  The pain was relieved by 
bedrest; the Veteran denied bedrest recommended by a 
physician, indicating that he did not seek treatment for his 
condition.  He further reported that he could not turn his 
head to the right.  The Veteran was currently employed as a 
correctional officer and denied any time lost from work due 
to his neck condition.  

Examination of the cervical spine revealed an absence of 
radiating pain on movement.  There was mild muscle spasm 
without tenderness.  There was no ankylosis.  The examiner 
noted that the Veteran had normal range of motion of the 
cervical spine, with flexion to 45 degrees; extension to 45 
degrees; right and left lateral flexion to 45 degrees; and 
right and left lateral rotation of 80 degrees, without pain, 
fatigue, weakness, lack of endurance, or incoordination.  X-
rays of the cervical spine did not reveal significant 
findings.  The examiner diagnosed the Veteran with 
straightening of the cervical lordosis due to cervical 
strain, indicating, that the Veteran's diagnosis is unchanged 
with persistent symptoms.  The examiner opined, that upon 
repetitive use, the Veteran will have pain, fatigue, 
weakness, lack of endurance, and incoordination, with pain 
having the major impact on function at the end of the normal 
range of motion of the cervical spine.  The examiner further 
opined, that without resorting to mere speculation, 
additional limitation in degrees cannot be determined.  
Sensory and motor strength examination of the upper 
extremities was reported as normal.  

The August 2005 VA radiological report of the Veteran's 
cervical spine showed normal vertebral alignment; the 
vertebral bodies had normal height, posterior arches were 
intact, disc spaces were within normal limits, the 
surrounding soft tissues were normal, and the C1-C2 junction 
was intact.  There were no significant findings.  


The Veteran was afforded a VA examination in May 2008.  At 
the time, the Veteran reported experiencing sharp and achy 
pain of his neck, which was worse with activity and radiated 
to his right shoulder and up to his head.  The Veteran denied 
pain radiating to his arm.  He indicated that the pain is 
located on the right side of his neck.  He denied weakness 
and numbness of his hands.  The Veteran does not use an 
assistive device for his neck disability.  His flare-ups are 
only associated with activity.  He denied incapacitating 
episodes.  

On examination, range of motion of the cervical spine on 
rotation was to 80 degrees, right and left; lateral bending 
to 40 degrees, right and left.  The Veteran was able to look 
up at the ceiling, bringing his head back 30 degrees; he 
could flex and touch his chin to his chest.  There was some 
tenderness to palpation over the right lateral aspect of the 
neck.  Strength of the deltoids, biceps, triceps, wrist 
extensors, wrist flexors and hand intrinsics was 5/5.  The 
examiner noted sensation was intact over the C5, 6, 7, 8 and 
T1 dermatomes, symmetrical bilaterally.  There was no 
tenderness to palpation in the midline of the cervical spine.  
X-rays of the cervical spine revealed normal sagittal 
alignment.  There was no deformity present in the cervical 
spine.  The Veteran had normal cervical lordosis.  His disc 
spaces were well-maintained throughout the cervical spine 
without any evidence of fracture of the posterior listhesis.  
There was no evidence of fracture of the posterior elements 
of the cervical spine or displacement.  There was no evidence 
of degenerative arthritis.

Following examination, the examiner concluded that the 
Veteran had a normal cervical spine.  The examiner also 
indicated that the x-rays of the Veteran's cervical spine 
revealed a normal cervical spine.  The examiner opined, that 
the Veteran's range of motion of the cervical spine is not 
limited by pain, weakness, incoordination, fatigability, lack 
of endurance or repetitive use, or flares. 

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in August 2009 at which time he reported that his 
pain has increased since the last examination.  He reported 
experiencing daily pain on a level of seven of ten; he denied 
experiencing any flare-ups.  The Veteran reported that he 
missed two days of work over the past 12 months, however, he 
did not have physician-prescribed bedrest.  The Veteran 
denied functional limitation, but experiences pain on a daily 
basis.  

On examination of the cervical spine, the Veteran had pain on 
the right paraspinal muscles.  He did not have tenderness 
with palpation of the midline.  He had roughly normal 
alignment of the neck.  Range of motion testing showed 
forward flexion to from 0 to 40 degrees with pain during 
range of motion; extension from 0 to 30 degrees with pain at 
the end of range of motion; left lateral flexion from 0 to 20 
degrees with pain throughout; right lateral flexion from 0 to 
40 degrees with pain at the end of range of motion; left 
lateral rotation from 0 to 60 degrees with pain throughout; 
and right lateral rotation from 0 to 70 degrees with pain at 
the end of range of motion.  X-rays of the cervical of spine 
were within normal limits.  Neurological examination showed 
5/5 muscle strength for C5 through T1.  Nerve sensation was 
intact.  The examiner noted normal biceps and brachioradialis 
reflexes and a negative Hoffman sign.  

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with limited range of motion of the 
cervical spine pain secondary to cervical strain.  The 
examiner opined that range of motion is limited by pain but 
not weakness, incoordination, fatigability, or lack of 
endurance on three repetitions.            

Considering these findings, the Board finds that the evidence 
supports the assignment of a 20 percent rating under DC 5290 
(2002), for moderate limitation of the cervical spine 
effective from the date of claim to August 1, 2005; a 10 
percent rating under either DC 5290 or 5237 (2009) from 
August 1, 2005 to August 11, 2009; and a 20 percent rating 
under either code thereafter.  

When considering the current ranges of motions under the old 
criteria, the Board concludes that the Veteran's limitation 
of motion was moderate at the time of the March 2003 and 
August 2009 VA examinations.  In March 2003, forward flexion 
was to 30 degrees.  In August 2009, forward flexion was to 40 
degrees; however, the examiner noted that this was with 
"pain in range of motion."  The examiner did not quantify 
the degree of functional loss, but noted the Veteran had 
limitation of motion secondary to pain.  Considering DeLuca, 
and affording the Veteran the benefit of the doubt, the Board 
finds that equates to flexion to 30 degrees.  Looking at the 
figures for normal ranges of motion for guidance, the medical 
evidence shows limitation of forward flexion is 30 degrees 
versus a normal range of 45 degrees; thus, limited by one-
third.  The Board finds that the evidence approximates the 
criteria for a 20 percent rating under both the old and new 
criteria.  As there is moderate limitation of motion under 
the old criteria and flexion not greater than 30 degrees 
under the new, a 20 percent rating is warranted for those 
periods.  As there is no evidence of muscle spasm, guarding 
or degenerative disc disease, an increased rating is not 
warranted under those criteria.

For the period from August 1, 2005, to August 11, 2009, the 
Board finds that the evidence does not support the assignment 
of a rating in excess of 10 percent.  At the August 2005 VA 
examination, the examiner characterized range of motion as 
normal; forward flexion was to 45 degrees, with pain at the 
end of the range of motion.  At the May 2008 examination, the 
examiner did not report flexion in degrees but noted that the 
Veteran could flex and touch his chin to his chest and range 
motion was not limited by pain.  The Board finds those 
findings more closely approximate slight limitation of motion 
as contemplated under the old rating criteria.  As range of 
motion is greater than 40 degrees, combined range of motion 
is greater than 170 degrees and there is no evidence of 
muscle spasm guarding or degenerative disc disease, an 
increased rating for that time period is not warranted under 
the new criteria.

At no time during the course of the appeal has the medical 
evidence demonstrated findings that approximate severe 
limitation of motion, forward flexion to less than 15 degrees 
or favorable ankylosis of the cervical spine to warrant 
assignment of a 30 percent rating under either the old or new 
rating criteria.  There is also no history of associated 
objective neurological abnormalities; thus, separate 
evaluations are not warranted.   

Extraschedular Considerations

The Veteran has indicated that his service-connected neck 
condition has caused him to miss some work.  As such, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  Here, the record does not establish 
that the rating criteria are inadequate for rating the 
Veteran's service-connected cervical spine condition.  The 
discussion above reflects that the symptoms of the Veteran's 
neck disability, including both orthopedic and neurologic 
manifestations, are contemplated by the applicable rating 
criteria.  Thus, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  


ORDER

Entitlement to a disability evaluation of 20 percent for 
service-connected cervical spine disability from the date of 
claim, March 12, 2002, to July 31, 2005, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected cervical spine disability from 
August 1, 2005, to August 10, 2009, is denied.  

Entitlement to a disability evaluation of 20 percent for 
service-connected cervical spine disability from August 11, 
2009, is granted, subject to the law and regulations 
governing the payment of monetary benefits.    


REMAND

In the April 2009 remand, the Board noted that subsequent to 
active service, the Veteran performed periods of active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA), 
from May 1996 to April 2002.  The Veteran's NGB Form 23B 
indicates that he served in the U.S. Army National Guard 
Reserves from May 1996 to April 2002, however, it is unclear 
as to whether his service is April 2002 is considered ACDUTRA 
or INACDUTRA.  

In April 2009, in response to the remand directive, the 
RO/AMC requested verification from the National Personnel 
Records Center (NPRC) of the type of service performed by the 
Veteran in April 2002, specifically, whether that service in 
the U.S. Army National Guard was ACDUTRA or INACDUTRA.  In 
June 2009, the NPRC responded that the Veteran's service from 
May 24, 1996 to April 24, 2002 was performed as a member of 
the California National Guard, as a Reservist; therefore, the 
Veteran's service is considered inactive.  In this regard, 
the Board notes that the record indicates that between the 
period of May 24, 2001 and April 24, 2002, the Veteran 
acquired 15 active duty points, thus, it is not clear as to 
whether or not the Veteran was performing ACDUTRA when he was 
diagnosed with degenerative arthritis of the right knee in 
April 2002.  

As there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).  On remand, the RO/AMC should 
request verification from the Adjutant General of the State 
of California of the type of service performed by the 
Veteran, as detailed above.  Any requests should be 
documented in the claims folder, including any response, 
positive or negative.  38 C.F.R. § 3.159(c).    

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of Army National 
Guard service, including all dates and 
types of service (i.e., ACDUTRA or 
INACDUTRA).  Specifically, verify the type 
of service performed by the Veteran in 
April 2002, and whether that service was 
ACDUTRA or INACDUTRA.  Search all 
available repositories, to include the 
Adjutant General of the State of 
California, in an attempt to locate the 
Veteran's complete service personnel 
records.  The claims folder should 
document the efforts made to obtain these 
records along with any negative responses.  
If the service personnel records cannot be 
obtained, a letter should be sent to the 
veteran informing him of the steps taken 
to obtain the service personnel records, 
listing alternative sources, and 
requesting him to furnish any such records 
in his possession or to identify the 
possible location of such records.

2.  If it is determined that the Veteran 
performed ACDUTRA service in April 2002, 
then the Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any right knee disorder which 
may be present.  The claims folder should 
be made available to the examiner for 
review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  

3.  Thereafter, readjudicate the claim for 
entitlement to service connection for 
right knee.  If any benefits sought on 
appeal remain denied, the Veteran should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


